Dear Representative Frith:
A private corporation would like to donate a fire truck to a local fire department. In return, the corporation would like to have its donation acknowledged in the form of some type of plaque or logo being placed on the fire truck indicating that the truck was donated by the corporation. You question if such a donation violates any provision of Louisiana law.
It is our opinion that the fire department may receive and acknowledge the donation. Although Article 7, Section 14 of the Louisiana Constitution prohibits the state or any of its political subdivisions from donating public funds or assets, it does not in any way prohibit the state from receiving a donation. Donations may be conditional as long as the condition is not contrary to law. A simple acknowledgment is not contrary to law.1
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  September 26, 2003
1 See Attorney General Opinion Number 02-0288.